Citation Nr: 1421079	
Decision Date: 05/09/14    Archive Date: 05/21/14

DOCKET NO.  09-03 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a gynecological disability, including either residuals of endometriosis or ovarian cysts.  

2.  Entitlement to an effective date prior to July 14, 2009, for the award of service connection for systemic lupus erythematosus, including bilateral hand, bilateral knee, and bilateral ankle manifestations (lupus).  

3.  Entitlement to an initial rating in excess of 60 percent for lupus.

4.  Entitlement to an effective date prior to June 19, 2012, for the award of total disability evaluation based on individual unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Counsel


INTRODUCTION

The Veteran had active service from November 1983 to January 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008, May 2012, and November 2012 decisions.  In August 2011, the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge (AVLJ) and a transcript of the proceeding is of record.

The appeal is advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a) (2) (West 2002).

Consequent and subsequent to the Board's May 2012 remand, a January 2014 decision determined manifestations of the right and left hand; right and left knee; and right and left ankle were part-and-parcel of the service-connected lupus.  The Board need not address service connection claims for the manifestations because they are contemplated by the assigned rating and to undertake action as to these now service-connected manifestations would be improper and would constitute improper pyramiding.  See 38 C.F.R. § 4.14; see also Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  Thus, the appeals pertaining to service connection claims for right and left hand; right and left knee; and right and left ankle disabilities are moot and the lupus claim has been appropriately recharacterized on the title page.  

The appeal is remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

The Veteran was provided an August 2012 VA gynecological examination in connection with her service connection claim for a gynecological disability.  The provided opinion does not reflect adequate consideration of all evidence of record, including the Veteran's competent lay account of symptomatology, and relies largely, if not entirely, on the absence of medical records and current examination findings.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Moreover, the examiner does not provide an adequate opinion addressing all diagnosed gynecological disabilities, including endometriosis residuals.  As such, the Board must remand the claim for an additional medical examination and opinion.  

The record also suggests the Veteran receives ongoing gynecological treatment.  Pertinent records of her VA care dated since December 2013 have not been associated with the claims folder.  Under law, VA must attempt to obtain these records, and the Board is required to remand these matters for additional attempts in this regard.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013). 

The May 2012 rating action granted service connection for lupus, assigned an initial rating, and an effective date.  In a June 2012 statement, the Veteran expressed disagreement with the initial rating and effective date assigned for the grant of service connection.  In addition, in November 2012, the Veteran was granted a TDIU rating effective, June 19, 2012; however, in a January 2013 statement she expressed disagreement with the assigned effective date.  The Board accepts the respective statements as timely notices of disagreement with aforementioned aspects of the May 2012 and November 2012 rating actions, requiring the RO to issue an appropriate Statement of the Case.  See 38 C.F.R. § 20.201 (2013).  Thus, the Board is obligated to remand these matters to the RO for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).

Accordingly, the appeal is REMANDED for the following actions:

(The appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Associate with the claims folder any outstanding, relevant VA treatment records dated beginning December 2013.  

2.  After the aforementioned development has been completed, schedule the Veteran for an appropriate VA examination to determine the nature, extent, severity, onset, and etiology of her gynecological disability.  The claims file must be made available to and reviewed by the examiner with such review noted in the examination report.  The examiner shall record the full history of the condition, including the Veteran's account of symptomatology and the relevant medical evidence of record.

The examiner is to diagnose all gynecological pathology, if any, specifically diagnosing or ruling-out endometriosis or ovarian cysts.  

As to each diagnosed condition, the examiner is to opine as to whether it is at least as likely as not (a 50 percent or greater probability) the condition:

(i) had its onset during the Veteran's period of active service;

(ii) is related to the Veteran's active service, including her account of in-service gynecological symptomatology and noted treatments;

(iii) was caused by any service-connected disability, specifically including lupus and its manifestations; and

(iv) was aggravated by any service-connected disability, specifically including lupus and its manifestations.

The examination report must reflect consideration of both the medical and lay evidence of record, including the service treatment record, and set forth a complete rationale for all findings and conclusions.  All tests deemed necessary by the examiner must be performed. 

3.  After the aforementioned development has been completed, the Veteran should be afforded an appropriate VA examination to determine the nature, extent, and severity of her lupus disability, including bilateral hand, bilateral knee, and bilateral ankle manifestations.  The claims file must be made available to and reviewed by the examiner with such review noted in the examination report.  The examiner shall record the full history of the condition, including the Veteran's account of symptomatology and the relevant medical evidence of record.

The examiner should specifically state how often the Veteran experiences exacerbations and must comment upon any associated symptoms including any neurological abnormalities.  The examiner must also provide an assessment as to whether the disability results in frequent exacerbations producing severe impairment to the Veteran's health, including if possible the approximate dates such began.  

Thereafter, the examiner must specifically state whether, it is at least as likely as not that, without taking into account her age, the Veteran was precluded from precluded from obtaining or maintaining gainful employment (consistent with her education and occupational experience) due to the impairment caused (i) solely by her service-connected lupus disability; or (ii) by the aggregate of her service-connected disabilities, prior to June 19, 2012.

All indicated tests and studies should be performed.  The examiner should set forth the complete rationale for all opinions expressed and conclusions reached in a report. 

4.  Readjudicate the present appeal.  If the benefit sought on appeal remains denied, the Veteran and her representative should be provided with a Supplemental Statement of the Case (SSOC) and given the opportunity to respond thereto. 

5.  Finally, issue a Statement of the Case (SOC) with respect to the Veteran's claims for (i) an initial rating in excess of 60 percent for lupus; (ii) an effective date prior to July 14, 2009, for the award of service connection for lupus; and (iii) an effective date prior to June 19, 2012, for a TDIU.  The SOC must include notification of the need to file a timely substantive appeal to perfect appellate review of these issues. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J. MACIEROWSKI KIRBY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



